Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-2, 8, 11, 18, 20, 41, 47, 48 are pending in the current application.
2.	This application claims benefit of 62/599,630 12/15/2017.
Request for Continued Examination
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 1 has been amended on Y to specify either a pyridin-4-yl or pyridin-2(1H)-on-5-yl rd row in claim 47 have substituents in the 4 position not the 3 position. The 3rd from the bottom in the first column on page 9 has the same problem as does the 1st compound on page 10.  The last compound in the 1st column on page 8 of claim 47 is a 3-pyridyl with two additional groups one in the 2 position one in the 6 position. None of these compounds fall under the genus.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-2, 11, 18, 20, 41 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a rejection for new matter.  The claims have been amended as discussed in the 112 (d) rejection above with Y to be either a pyridin-4-yl or pyridin-2(1H)-on-5-yl “optionally substituted by R12 in the 3-position”.  It is reasonable to have the genus 12 in the 3-position when Y is a pyridin-4-yl based upon the species however these is no support for a genus of pyridin-2(1H)-on-5-yl substituted in the 3 position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 8, 11, 18, 20, 41, 47, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jansen US 9,346,814 AND Jansen, Koen “Potent and selective inhibitors of fibroblast activation protein (FAP)” Dissertation University of Antwerp, 2014. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determination of the scope and content of the prior art (MPEP 2141.01)
Jansen US ‘814 teaches compounds that are inhibitors of FAP and other associated enzymes.  The basic strategy and drug design is discussed on column 4 lines 12 ff under the heading “Inhibitor Design” which continues to column 6 line 21.  The basic pharmacophore is a glycine backbone “P2” attached to a warhead type group “P1”, which is a pyrrolidine with a -CN group, and a group “P3” which is typically aryloyl as shown below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

A general formula II is given on column 8, where the terminal nitrogen containing ring is pyridin-4-yl where m is 2.  R1 and R2 are defined as halo, R3 is cyano and R5-R7 can comprise H or the list of R12 groups in claim 1.  This formula is shown below:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The pyrrolidine group “P1” was optimized for substituents on column 17 and the difluoro, CN group was found to be optimal. “Inhibitors 8-10, having a 4-fluoro- or  4,4-difluorosubstituent, were the only compounds found to outperform FAP-potency of their non-substitued analogues.” A number of pyridinyl compounds are disclosed including Example 6:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Example 18 (column 58):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Example 19 (column 59):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Example 20 (column 59):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Biological data for these compounds is disclosed in Table 4 on column 81 ff.
		Jansen Dissertation University of Antwerp, 2014 is a similar disclosure with more comprehensive and frank discussion of the same compounds describing the development of the program, SAR and preference for certain groups.  On page 68 the same compounds that are in Table 2 on column 17 of the US ‘814 patent are discussed  “Further, fluorinated inhibitors 3.56 - 3.58, clearly outperform the FAP-potency of their non-substituted analogues with no significant difference observed between the mono-and difluorinated compounds.” 

    PNG
    media_image8.png
    212
    943
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    218
    918
    media_image9.png
    Greyscale

4,4-difluoro substitution of the 2-cyanopyrrolidine improved FAP selectivity with respect to PREP. In addition the program modified P3 with various heteroaryl groups including 4-pyridyl.  Scheme 2 outlines the general strategy for preparation:

    PNG
    media_image10.png
    395
    947
    media_image10.png
    Greyscale

The section devoted to pyridines on page 133 is reproduced here:
5.3.2. Monocyclic P3 heterocycles

Investigations of the P3 region of inhibitors related to 4.1 was aimed at replacing its quinoline ring with various other azaheterocycles. Our earlier studies, during which we had already investigated quinoline and isoquinoline isomers, clearly demonstrated the position of the azaheteroaromatic nitrogen to be crucial, with 



    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale



Ascertainment of the difference between the prior art and the claims

	The compound of claim 1 where the pyrdin-4-yl Y is unsubstituted differs from the compound Example 6 of Jansen US’814 or 5.26 of Jansen Dissertation by the presence of the 2 fluorine atoms on the pyrrolidine. Additional compounds differ from examples of Jansen by this difluorination and by the position of the R12 group.  For example, the second compound in claim 47 and the first compound in claim 48 differs from Jansen US ‘814 Example 18/Jensen example 5.30 in this manner:                                                                    

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
                            
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


Finding of prima facie obviousness
Rational and Motivation
Secondary Considerations
(MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the difluorinated analogs and/or the 3-position 4-pyridyl compounds.  With regard to the difluorinated selection, according to Jansen,  “Further, fluorinated inhibitors 3.56 - 3.58, clearly outperform the FAP-potency of their non-substituted analogues with no significant difference observed between the mono-and difluorinated compounds.” There is also 

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

According to Jensen, “The pyridinoyl-glycyl-2-cyanopyrrolidine is the inhibitor with the highest ligand efficiency we discovered. Therefore, it is interesting to make 3-substituted-4-pyridinoyl analogs, as the 2-substituted-4-pyridinoyls are much less active (figure 9.1, C). The 3-substituted pyridine-4-carboxylic acids could easily be made starting from the commercially available 3-chloropyridine-4-carboxylic acid with a Suzuki or Buchwald-Hartwig coupling.”  This is an explicit suggestion to prepare the claimed 3-position isomers. With respect to claim 41 which specifies that Y is pyridin-2(1H)-on-5-yl, a pyridin-2(1H)-on-5-yl is simply a 2-hydroxy pyridine and is described at column 26 line 24 and other places.  R7 is said to be, in a preferred embodiment, -OH at column 27 line 35-37.  The claims are also drawn to “tautomers”, which includes 2-hydroxypyridines which are the tautomers of pyridin-2(1H)-ones.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625